          Case 1:21-cv-02655-LGS Document 50 Filed 05/13/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 GLOBAL GAMING PHILIPPINES, LLC,

                Plaintiff,                        Civil Action No. 21 Cv. 2655 (LGS)
        vs.
                                                  STIPULATION
 ENRIQUE K. RAZON, JR.; et al.,

                Defendants.

       WHEREAS, Plaintiff filed the Complaint in this action on March 29, 2021; and

       WHEREAS, Defendants have stated that they intend to move to dismiss the Complaint;

and

       WHEREAS, Plaintiff desires to amend the Complaint before Defendants move to

dismiss; and

       WHEREAS, the undersigned counsel for the Parties have met and conferred, as required

by Rule III.A. of the Individual Rules and Procedures for Civil Cases of Honorable Lorna G.

Schofield, and have reached an agreement regarding Plaintiff’s amending the Complaint;

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for the Parties, as follows:

       1. Plaintiff may file and serve a First Amended Complaint, as of right, on or before June

           15, 2021.

       2. Defendants are not required to file or serve an answer in response to the Complaint.

           Defendants’ time to file and serve an answer in response to the First Amended

           Complaint shall be 30 days after Plaintiff files it by ECF.

Dated: May 6, 2021                          So Ordered.
       New York, New York
                                            Dated: May 13, 2021
                                                   New York, New York
         Case 1:21-cv-02655-LGS Document 50 Filed 05/13/21 Page 2 of 2




SO STIPULATED:


Mintz, Levin, Cohn, Ferris, Glovsky and       Milbank LLP
Popeo, P.C.

/s/ Kevin N. Ainsworth                        /s/ Daniel M. Perry
Jason P.W. Halperin                           Daniel M. Perry
Daniel T. Pascucci                            55 Hudson Yards
Joseph R. Dunn                                New York, NY 10001
Kevin N. Ainsworth                            Telephone: (212) 530-5000
                                              Facsimile: (212) 530-5219
666 Third Avenue                              dperry@milbank.com
New York, NY 10017
T: (212) 935-3000                             Michael D. Nolan
F: (212) 983-3115                             Erin M. Culbertson
jhalperin@mintz.com                           Brett P. Lowe (admitted pro hac vice)
dtpascucci@mintz.com                          1850 K Street, NW
jrdunn@mintz.com                              Suite 1100
kainsworth@mintz.com                          Washington, DC 20006
Attorneys for Plaintiff                       Telephone: (202) 835-7500
Global Gaming Philippines, LLC                Facsimile: (202) 263-7586
                                              mnolan@milbank.com
                                              eculbertson@milbank.com
                                              blowe@milbank.com
                                              Counsel to the Defendants




                                          2
